ltre%o lwl lw
                                     @mrlty wer nmlgable rrtwaw,
                         falledtoobtalrimwh~ onl aad Itr 8ot1on
                         the atate.              T d tha6 ltete
                                      The oourt he            pollee
 ~~euo        ui, &$plloable      to ageaoler md omploymerof the
             4 o mr a mmt
                        wb ealuo h
                                 a g e nder
                                         a ud
                                            emp lo y e
                                                     aers
                                                        e
                                                        ea r *
  lq o p muo
         ih tlalxelualre4
                 mr                    rithia~the paver of the United
  steer.                                                   __...’
  ..          2he law     prlaolple   he0 oowiatea~~beei       enutolatd
            .~dourt
                 ia otherbwear         In ohto f*.Thoaw,   17-3 0.8.   276
             the State of @alo objeoted kaaue        oloomargutlne wm
  sed:t0’&tee    oLr*fede~alrol4iuB’hoael~t84fnOhio
  ooqtrup to a rtite   rot regmlat the 060 of 0leawrprAne.
..h reJeotlq  tblm objection,      30 urt rudr
                                 th@
       .~
..::   ,
   ‘. ..
;-
    ‘:.




               al Jaharoa t* St&e      Of narplmi,   254 ua.    81 &w)
  ~skk~~rtea~ooa*i6ted~e~~e                   ortho Po&OS-
  ~floe38partmeat ior trwuwW.ag    mll over roada In Harplaud
  rithoot hw*    flrrt been emmined8nd o b ta h e dl drlver~i ilk
  eenw fr o 8th eStats.   IareYf~fn;g thb OoPtlOtiOn,I&. Jim-’
  tioeX0&18 roidt..                                                . _,
               "It   leemo to umthat the rrwrmity of the
                        of the United Water foam 8tato ooa-
                          riormtkaoeof their dutier extenda
s:
.~..
       sua8tanoo8~the polioe power oi the   State ha8 90.
       lp p lio a tio .. In& ma er ting
                    .n.                th a th
                                            t iro ff%-
       o era mlear usho ir ewta to ‘ia
                                   no er
                                      exemp  frto ath e
       rtate l&v, the United Stator am not UuCeW olaia-
       lag jw~adiotion wer thla      tieularplwe of
       unst, in o#paition to tha Yangwge o? the aot &‘
       Oongre88 o&bag baok tha jurirdiatlon the TIntted :
,:;    state,reoeiWedfremthe stat& The overzllllbnt    $8
       bat &d.dng  tht  at8 mm oH$o8r8,. de P dlSeh6r~-
       lngdutler underPeder8l l&harit~p ur r uatont .-
                                                    a nd
       br vlrtw oi valid #‘e&ml kv8, me not wubjeot
       to wrest or other ZlrrOilltytin&~ the Sam     &   the
       State In rbioh kheir du%iosurn pesfm.”